Title: Lambert Wickes to the Committee of Secret Correspondence, 13 July 1776
From: Wickes, Lambert
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen
On board the Reprisal July 13th: 1776
This will inform of a Small Addition to our good fortune in the Prize Way. We this day took Capt. Muckelno in the Schooner Peter of Liverpool from St. Vincent bound to Liverpool in Brittain, Loaded with: Rum: Sugar Coffee Cocoa and Cotton. We also took Capt. Mackey in the Ship Friendship from Granada, bound to London, which I have wrote you of before, and Now Send a Coppy of that Letter. This Schooner, is ordered into one or Either of the Egg Harbours, if She Can get in there, If not into any other Port on the Coast. I have given orders to Mr. Jeremiah Holden to Send this letter and the Schooners papers and letters to you by Express on his Arrival in America. We had very little Wind this two or three days past and are but little further on our Way, than when I Wrote you last, from Gentlemen your Most Oblig’d humble Servant
Lambt. Wickes
 
Addressed: To / The Committee of Secret Correspondence / Philadelphia
Endorsed: July 13. 1776 Capt. Lambert Wickes
